                           UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF TENNESSEE

JAMES WOOD,                                     )
                                                )
              Plaintiff,                        )
                                                )
v.                                              )      No.:    1:20-CV-54-TAV-CHS
                                                )
D. SETTLES,                                     )
B. COBBLE,                                      )
J. HIGDON, and                                  )
BOB GARRET,                                     )
                                                )
              Defendants.                       )


                       MEMORANDUM OPINION AND ORDER

       This is a pro se prisoner’s complaint for violation of 42 U.S.C. § 1983 in which

Plaintiff alleges that his current placement in solitary confinement is negatively affecting

his mental health and causing him to have suicidal urges [Doc. 2 p. 3–4]. According to

Plaintiff, Defendants, who are jail officials, are aware that the conditions of Plaintiff’s

current confinement have negatively affected his mental health and therefore provide him

with a weekly therapy session, but this is insufficient to treat Plaintiff’s daily suicidal urges

[Id. at 4–6]. However, Plaintiff does not want to tell Defendants about the frequency of

these urges because when he has done so in the past, they have “essentially punished him”

by changing the conditions of his confinement in a manner that deters Plaintiff from

seeking help for this issue [Id. at 4–6]. Now before the Court are Plaintiff’s motion to seal

the case [Doc. 4], complaint [Doc. 2] for screening pursuant to the Prison Litigation Reform
Act (“PLRA”), and motion for preliminary injunction and/or temporary restraining order

[Doc. 5]. The Court will address these filings in turn.

I.     MOTION TO SEAL

       Plaintiff seeks to seal this case “due to the sensitive and private nature of this suit”

[Doc. 4]. This Court’s local rule provides that “[e]xcept as otherwise provided by statute,

rule, or order, all pleadings and other papers of any nature filed with the Court (“Court

records”) shall become a part of the public record of this Court.” E.D. Tenn. LR 26.2(a).

Moreover, Courts in this District will not seal records in a case unless the movant

establishes “good cause.” Id. at 26.2(b).

       The Court has implemented these Rules because courts as a whole have long

recognized a “strong presumption in favor of” open court records due to the public’s

constitutional and common law right of access to civil proceedings and judicial records.

Shane Grp., Inc. v. Blue Cross Blue Shield of Mich., 825 F.3d 299, 305 (6th Cir. 2016);

Brown & Williamson Tobacco Corp. v. FTC, 710 F.2d 1165, 1179 (6th Cir. 1983)). A

party seeking to seal court records has the burden to overcome this presumption. Shane

Grp., 825 F.3d at 305. Some circumstances that may justify sealing court records include:

1) a defendant’s right to a fair trial, 2) trade secrets, 3) national security, and 4) certain

privacy rights of participants and third parties. Brown & Williamson, 710 F.2d at 1179

(citations omitted). However, “neither harm to reputation of the producing party nor

conclusory allegations of injury are sufficient to overcome the presumption in favor of

public access.” In re Se. Milk Antitrust Litig., 666 F. Supp. 2d 908, 915 (E.D. Tenn. 2009)

                                              2
(citing Brown & Williamson, 710 F.2d at 1179–80). Rather, “[o]nly the most compelling

reasons can justify nondisclosure of judicial records.” In re Knoxville News-Sentinel Co.,

Inc., 723 F.2d 470, 476 (6th Cir. 1983).

       Accordingly, in determining whether to grant a motion to seal court records, “a court

must balance the litigants’ privacy interests against the public’s right of access, recognizing

our judicial system’s strong presumption in favor of openness.” Rudd Equip. Co. v. John

Deere Construction & Forestry Co., 834 F.3d 589, 593 (6th Cir. 2016).

       The Court finds that Plaintiff has not met his burden to establish that his privacy

interests outweigh the public interest in this matter and the strong presumption in favor of

open court records. As set forth above, Plaintiff seeks to seal this entire case based solely

on “the sensitive and private nature of this suit” [Doc. 4]. While the Court recognizes the

sensitive nature of the information in Plaintiff’s complaint regarding his ongoing mental

health issues, liberally construing the complaint in his favor, Plaintiff alleges that jail

officials in the Tennessee Department of Correction (“TDOC”) have repeatedly placed him

and other prisoners in unnecessarily harsh conditions of confinement after they reported

suicidal urges in a manner that may deter them from reporting such thoughts. This is an

issue in which the public, including other Tennessee prisoners subjected to similar

conditions, would have substantial interest. Moreover, Plaintiff has not “‘articulate[d]

specific facts showing clearly defined and serious injury’” would result if the Court did not

seal the filings in this case. See In re Skelaxin (Metaxalone) Antitrust Litig., 292 F.R.D.




                                              3
544, 549 (E.D. Tenn. 2013) (quoting Nix v. Sword, 11 F. App’x 498, 500 (6th Cir. 2001))

(internal quotation marks omitted).

       For these reasons, the Court cannot justify sealing this entire case due only to the

private nature of Plaintiff’s mental health issues underlying his claims, and Plaintiff’s

motion to seal [Doc. 4] will be DENIED.

II.    SCREENING

       A.     Standard

       Under the PLRA, district courts must screen prisoner complaints and dismiss any

claims that are frivolous or malicious, fail to state a claim for relief, or are against a

defendant who is immune. See, e.g., 28 U.S.C. § 1915(e)(2)(B); McGore v. Wrigglesworth,

114 F.3d 601, 608 (6th Cir.1997). The dismissal standard the Supreme Court articulated

in Ashcroft v. Iqbal, 556 U.S. 662 (2009) and in Bell Atlantic Corp. v. Twombly, 550 U.S.

544 (2007) “governs dismissals for failure to state a claim under [28 U.S.C. §§

1915(e)(2)(B) and 1915A] because the relevant statutory language tracks the language in

Rule 12(b)(6).” Hill v. Lappin, 630 F.3d 468, 470–71 (6th Cir. 2010). Thus, to survive an

initial PLRA review, a complaint “must contain sufficient factual matter, accepted as true,

to ‘state a claim to relief that is plausible on its face.’” Iqbal, 556 U.S. at 678 (quoting

Twombly, 550 U.S. at 570). As such, formulaic and conclusory recitations of the elements

of a claim are insufficient to state a plausible claim for relief. Id. at 681. However, courts

liberally construe pro se pleadings and hold them to a less stringent standard than lawyer-

drafted pleadings. Haines v. Kerner, 404 U.S. 519, 520 (1972).

                                              4
       A claim for violation of 42 U.S.C. § 1983 requires a plaintiff to establish that a

person acting under color of state law deprived him of a federal right. 42 U.S.C. § 1983.

       B.     Complaint Allegations

       Plaintiff alleges that he has been in solitary confinement since January 3, 2020, and

that this placement is “exacerbating his mental health issues” and causing him to have a

“much increased urge to kill himself” on a daily basis [Doc. 2 p. 4–5]. While jail officials

are aware that Plaintiff’s current solitary confinement has negatively affected his mental

health and caused him to contemplate suicide in “certain moments” and therefore provide

him a weekly therapy session, Plaintiff has not told them that he has such thoughts daily

[Id. at 5]. Plaintiff does not want to tell jail officials about the frequency of his suicidal

urges because when he has done so in the past, they have “essentially punished him” by

placing him in a cold, empty cell with no mattress or blanket and only a “scanty suicide

vest” to wear, forced him to sleep on the concrete floor of the cell, kept the lights on in the

cell for twenty-four hours a day, and denied him the ability to shower, wash his hands, and

brush his teeth [Id. at 5–6]. Jail officials subjected Plaintiff to these conditions from

January 3 through January 6, 2020, January 8 through January 14, 2020, and January 22

through January 23, 2020 [Id. at 6].

       Plaintiff has sued Defendants in their official capacities only and seeks a (1)

declaration that Defendants have violated his Eighth Amendment rights; (2) an injunction

requiring Defendants to (a) properly treat his mental health issues and (b) change the




                                              5
precautionary measures taken for suicide prevention; and (3) reimbursement for the costs

of this lawsuit [Id. at 7].

       C.         Analysis

       First, as Defendants are all officials in a TDOC facility whom Plaintiff has sued

only in their official capacities, his claims are actually against the State of Tennessee.

Kentucky v. Graham, 473 U.S. 159, 165 (1985) (holding that claims against officials in

their official capacity are effectively claims against the entity that employs them). Thus,

the Clerk will be DIRECTED to substitute the State of Tennessee as the only Defendant

in this matter.

       Notably, the Eleventh Amendment generally bars suits brought against states. See

Pennhurst State Sch. & Hosp. v. Halderman, 465 U.S. 89, 100–02 (1984). Thus, “absent

waiver or valid abrogation, federal courts may not entertain a private person’s suit against

a State.” Va. Office for Prot. & Advocacy v. Stewart, 563 U.S. 247, 253–54 (2011). The

State of Tennessee has not waived its Eleventh Amendment Immunity, see Berndt v.

Tennessee, 796 F.2d 879, 881 (6th Cir. 1986), and Congress has not abrogated Tennessee’s

Eleventh Amendment immunity. Boler v. Earley, 865 F.3d 391, 410 (6th Cir. 2017).

However, Plaintiff’s claims fit within the limited exception to Eleventh Amendment

immunity announced in Ex Parte Young, 209 U.S. 123 (1908) which “allows plaintiffs to

bring claims for prospective relief against state officials sued in their official capacity to

prevent future federal constitutional or statutory violations,” but “does not extend to

retroactive relief or claims for money damages.” Boler, 865 F.3d at 412.

                                              6
       Accordingly, Plaintiff’s requests for declaratory and/or monetary relief will not

proceed. As such, Court must now evaluate whether Plaintiff’s remaining claims for

injunctive relief arising out of his allegations that (1) he is not receiving proper treatment

for his current mental health issues and (2) jail officials have implemented harsher than

necessary conditions of confinement when Plaintiff has report suicidal urges adequately

state a claim upon which relief may be granted under § 1983 against Defendant State of

Tennessee. Notably, Defendant State of Tennessee may only be liable for these claims if

its custom or policy caused a violation of Plaintiff’s constitutional rights. Monell v. Dep’t

of Soc. Servs., 436 U.S. 658, 691 (1978) (holding that a governmental entity may be liable

under § 1983 only where its official custom or policy causes a constitutional rights

violation).

       D.     Mental Health Care

       First, Plaintiff’s complaint does not allow the Court to plausibly infer that jail

officials are being deliberately indifferent to his serious mental health needs pursuant to a

custom or policy of Defendant State of Tennessee.           A prison authority’s deliberate

indifference to a prisoner’s serious medical need violates the Eighth Amendment. Estelle

v. Gamble, 429 U.S. 97, 104 (1976). Prison officials may be deliberately indifferent to a

prisoner’s serious medical needs “in their response to a prisoner’s needs” or by

“interfer[ing] with treatment once prescribed.” Id. at 104–5. Establishing a deprivation of

a federal right in this context requires evidence that that the acts or omissions of the jail

official were “sufficiently harmful to evidence deliberate indifference to serious medical

                                              7
needs.” Id. at 106. Deliberate indifference is equivalent to “subjective recklessness as

used in the criminal law.” Farmer v. Brennan, 511 U.S. 825, 839 (1994). Under this

standard, a state actor may not be liable under § 1983 unless the he (1) knew that the inmate

faced a substantial risk of serious harm; and (2) disregarded that risk by failing to take

reasonable measures to abate it. Id. at 847.

       Plaintiff’s complaint does not allow the Court to plausibly infer that any jail official

is disregarding any known risk to Plaintiff arising from his mental health issues. To the

contrary, Plaintiff asserts that jail officials are providing him a weekly therapy session

because they are aware that solitary confinement is negatively affecting Plaintiff’s mental

health. While Plaintiff claims that this weekly therapy session is inadequate to address his

daily urges to kill himself, he specifically states that jail officials are not aware of the

frequency of these urges. Jail officials cannot be liable under § 1983 for not treating issues

of which they are unaware. Id. Thus, Plaintiff’s complaint fails to state a claim upon which

relief may be granted under § 1983 based on allegations that Plaintiff is not receiving

adequate mental health care.

       E.     Suicide Prevention Measures

       As set forth above, however, Plaintiff also asserts that he has kept his daily suicidal

urges from jail officials because when he has told them about his past suicidal thoughts,

they have placed him in a cold, empty cell with no mattress or blanket and only a “scanty

suicide vest” for clothing, forced him to sleep on the concrete floor of this cell, kept the




                                               8
lights on in the cell for twenty-four hours a day, and denied him the ability to shower, wash

his hands, and brush his teeth.

              1.     Eighth Amendment

       First, nothing in the complaint allows the Court to plausibly infer that jail officials’

implementation of these measures upon becoming aware of Plaintiff’s suicidal urges

amounts to a violation of the Eighth Amendment. “[T]the Constitution does not mandate

comfortable prisons.” Rhodes v. Chapman, 452 U.S. 337, 349 (1981). Accordingly, “[n]ot

every unpleasant experience a prisoner might endure while incarcerated constitutes cruel

and unusual punishment within the meaning of the Eighth Amendment.” Ivey v. Wilson,

832 F.2d 950, 954 (6th Cir. 1987). “Routine discomfort is ‘part of the penalty that criminal

offenders pay for their offenses against society.’” Hudson v. McMillian, 503 U.S. 1, 9

(1992) (quoting Rhodes, 452 U.S. at 347). Thus, only “extreme deprivations” that deny a

prisoner “‘the minimal civilized measure of life’s necessities” will establish that a

prisoner’s conditions of confinement violate the Eighth Amendment. Id. at 8–9 (1992)

(citations and quotations omitted).

       Prison authorities may not, however, “ignore a condition of confinement that is sure

or very likely to cause serious illness and needless suffering the next week or month or

year.” Helling v. McKinney, 509 U.S. 25, 33 (1993). Accordingly, in examining claims

alleging that the conditions of the plaintiff’s confinement violate the Eighth Amendment,

the court must determine whether the risk of which the plaintiff complains is “so grave that

it violates contemporary standards of decency to expose anyone unwillingly to such a risk.

                                              9
In other words, the prisoner must show that the risk of which he complains is not one that

today’s society chooses to tolerate.” Id. at 36; see also Rhodes, 452 U.S. at 34.

       First, Plaintiff’s allegations that the cell was “extremely cold” and that he was only

provided a “scanty suicide vest” for clothing are conclusory, as Plaintiff has not included

any facts from which the Court can plausibly infer that the temperature of the cell and/or

clothing restriction amount to an extreme deprivation that caused a grave risk to Plaintiff.

Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (providing that “[t]hreadbare recitals of the

elements of a cause of action, supported by mere conclusory statements” fail to state a

claim upon which relief may be granted).

       Likewise, nothing in the complaint allows the Court to plausibly infer that jail

officials’ acts of taking Plaintiff’s normal clothing, providing him with a suicide vest, and

requiring the lights in his cell to stay on at all hours after Plaintiff stated that he was having

suicidal urges posed a risk to Plaintiff that society would not tolerate. To the contrary, if

jail officials did not take such measures after becoming aware of Plaintiff’s suicidal urges,

such an omission would likely violate the Eighth Amendment. Farmer v. Brennan, 511

U.S. 825, 847 (1994) (providing a state actor may not be liable under § 1983 for a violation

of the Eighth Amendment unless the he (1) knew that the inmate faced a substantial risk of

serious harm; and (2) disregarded that risk by failing to take reasonable measures to abate

it).

       Moreover, while Plaintiff also alleges that for three periods of time that ranged from

three to six days after he told jail officials about his suicidal urges, they placed him in a

                                               10
cell without a mattress, thereby forcing him to sleep on the floor, and did not allow him to

shower, brush his teeth, or wash his hands, these conditions do not rise to the level of a

violation of the Eighth Amendment. Richmond v. Settles, 450 F. App’x 448, 455 (6th Cir.

2011) (citing cases holding that denials of a mattress for two weeks and denial of hygiene

products for brief periods of time, including specifically six days, do not violate the Eighth

Amendment); Dellis v. Corrs. Corp. of Am., 257 F.3d 508, 511 (6th Cir. 2001) (providing

that temporary inconveniences “did not demonstrate that the conditions fell beneath the

minimal civilized measure of life’s necessities as measured by a contemporary standard of

decency”).

       Thus, Plaintiff’s claim for injunctive relief arising out of the conditions of his

confinement after jail officials become aware of his suicidal urges fail to state a claim for

violation of the Eighth Amendment upon which relief may be granted under § 1983.

              2.     First Amendment

       As set forth above, Plaintiff also alleges that jail officials have subjected him to the

conditions set forth above after learning of his suicidal urges in a manner that “essentially

punishes him” and that doing so has deterred him from reporting his suicidal tendencies.

The Court liberally construes these allegations to assert a claim for retaliation. A successful

retaliation claim requires a plaintiff to establish that (1) he “engaged in protected conduct;

(2) an adverse action was taken against him that would deter a person of ordinary firmness

from continuing to engage in that conduct; and (3) there is a causal connection between

elements one and two – that is, the adverse action was motivated at least in part by the

                                              11
plaintiff’s protected conduct.” Thaddeus-X v. Blatter, 175 F.3d 378, 394 (6th Cir. 1999).

Moreover, a plaintiff must be able to prove that the exercise of the protected right was a

substantial or motivating factor in the defendant’s alleged retaliatory conduct. Smith v.

Campbell, 250 F.3d 1032, 1037 (6th Cir. 2001) (citing Mount Healthy City Sch. Dist. Bd.

of Educ. v. Doyle, 429 U.S. 274, 287 (1977)).

       First, the Court can plausibly infer from the complaint that Plaintiff’s act of telling

jail officials about his suicidal tendencies for the purpose of obtaining treatment for those

urges is protected conduct. Odum v. Hiland, No. 5:12CV–P124–R, 2013 WL 2297071, at

*6 (W.D. Ky May 24, 2013) (finding that seeking medical care is protected conduct for

purposes of a retaliation claim) (citing Estelle v. Gamble, 429 U.S. 97, 104–05 (1976)).

Further Plaintiff’s complaint suggests that TDOC has a custom or policy under which jail

officials implement harsher conditions of confinement for prisoners whom jail officials are

aware are suicidal. Moreover, while the Court is cognizant that the constitution requires

jail officials to “take reasonable measures to guarantee the safety of the inmates,” Farmer,

511 U.S. at 832, it is not apparent from the face of Plaintiff’s complaint that all of the

measures that Plaintiff alleges jail officials have taken upon learning of his suicidal

tendencies would fall into this category. Additionally, the complaint allows the Court to

plausibly infer that the conditions of confinement to which jail officials have subjected

Plaintiff upon becoming aware of his suicidal urges that are not clearly precautionary may

deter a reasonable prisoner from reporting such urges.




                                             12
          In other words, while the Court recognizes that the constitution requires jail officials

to take “reasonable measures” to protect suicidal prisoners upon learning of their suicidal

urges, it is not apparent from the face of the complaint that all of the actions Plaintiff alleges

that jail officials have taken to address his suicidal urges are reasonably calculated to

address those urges. Moreover, as it appears that some of the measures jail officials have

implemented upon learning of Plaintiff’s suicidal tendencies that are not clearly

precautionary, including restrictions on hygiene and/or placement in a cold cell, may deter

a reasonable inmate from reporting similar urges.

          Accordingly, Plaintiff’s claim for injunctive relief based on allegations that jail

officials retaliate against prisoners, including Plaintiff, for reporting suicidal urges by

implementing conditions of confinement that are unnecessarily harsh will proceed in this

action.

III.      MOTION FOR PRELIMINARY INJUNCTION AND RESTRAINING
          ORDER

          Plaintiff has also filed a motion in which he requests that the Court issue a

 restraining order and/or preliminary injunction requiring jail officials to properly treat his

 ongoing mental health issues, including his suicidal urges, in a manner that will not

 exacerbate them and/or deter him from reporting such urges [Doc. 5]. Rule 65(b) of the

 Federal Rules of Civil Procedure governs issuance of temporary restraining orders and

 provides that:

                 A temporary restraining order may be granted without written
                 or oral notice to the adverse party or that party’s attorney
                 only if (1) it clearly appears from specific facts shown by
                                                 13
             affidavit or by the verified complaint, that immediate and
             irreparable injury, loss, or damage will result to the applicant
             before the adverse party or that party’s attorney can be heard
             in opposition[.]

Plaintiff has the burden to prove he is entitled to a TRO. Helling v. McKinney, 509 U.S.

25, 35 (1998).

      First, Plaintiff alleges in his sworn complaint that he is having daily suicidal urges

and that he has not told jail officials about these urges. Obviously, any suicidal attempt

by Plaintiff may result in substantial irreparable injury, loss, or damage. However, as the

Court has declined to seal the records in this case, it is apparent that jail officials will be

aware of Plaintiff’s suicidal ideations upon receiving notice of entry of this memorandum

and order in the same manner in which they would be made aware of the temporary

restraining order that Plaintiff requests, and the Court will direct the Clerk to send a copy

of this order directly to all jail officials that Plaintiff named as Defendants to ensure that

the relevant jail officials become aware of Plaintiff’s current issues as soon as practicable.

Upon receipt of such notice through receipt of this memorandum and order, jail officials

will again be required to “take reasonable measures to guarantee” Plaintiff’s safety in

order to not violate Plaintiff’s constitutional rights. Farmer, 511 U.S. at 832.

      While the Court is aware that, accepting Plaintiff’s allegations in his complaint as

true, this may mean that jail officials also subject Plaintiff to the same conditions of

confinement that Plaintiff alleges are unnecessarily harsh as set forth above, Plaintiff has

not established that implementation of any such measures would result in irreparable

                                             14
 injury, loss, or damage. Thus, Plaintiff’s request for a temporary restraining order will be

 DENIED.

      Also, Plaintiff’s request for a preliminary injunction in this motion is premature, as

 Defendants have not yet been served with Plaintiff’s complaint, which seeks the same

 ultimate relief. Accordingly, Plaintiff’s motion for a temporary restraining order and

 preliminary injunction [Doc. 5] will be DENIED.

IV.   CONCLUSION

      For the reasons set forth above:

      1.      Plaintiff’s motion to seal the case [Doc. 4] is DENIED;

      2.      The Clerk is DIRECTED to substitute the State of Tennessee as the only
              Defendant in this case and to mail a copy of this memorandum and order to
              the Attorney General for the State of Tennessee and all of the jail officials at
              Bledsoe Correctional Complex that Plaintiff listed as Defendants in his
              complaint;

      3.      Only Plaintiff’s claim for injunctive relief based on allegations that jail
              officials retaliate against prisoners, including Plaintiff, for reporting suicidal
              urges by implementing conditions of confinement that are unnecessarily
              harsh will proceed in this action;

      4.      All other claims are DISMISSED;

      5.      Plaintiff’s motion for a temporary restraining order or preliminary injunction
              [Doc. 5] is DENIED;

      6.      The Clerk is DIRECTED to send Plaintiff a service packet (a blank
              summons and USM 285 form) for Defendant State of Tennessee;

      7.      Plaintiff is ORDERED to complete the service packet and return it to the
              Clerk’s Office within twenty (20) days of entry of this order;

      8.      At that time, the summons will be signed and sealed by the Clerk and
              forwarded to the U.S. Marshal for service, see Fed. R. Civ. P. 4;
                                              15
9.    Service on Defendant State of Tennessee shall be made pursuant to Rule 4(e)
      of the Federal Rules of Civil Procedure and Rule 4.04(1) and (10) of the
      Tennessee Rules of Civil Procedure, either by mail or personally if mail
      service is not effective;

10.   Plaintiff is NOTIFIED that if he fails to timely return the completed service
      packet, this action may be dismissed;

11.   Defendant State of Tennessee shall answer or otherwise respond to the
      complaint within twenty-one (21) days from the date of service. If Defendant
      State of Tennessee fails to timely respond to the complaint, it may result in
      entry of judgment by default; and

12.   Plaintiff is ORDERED to immediately inform the Court and Defendant or
      its counsel of record of any address changes in writing. Pursuant to Local
      Rule 83.13, it is the duty of a pro se party to promptly notify the Clerk and
      the other parties to the proceedings of any change in his or her address, to
      monitor the progress of the case, and to prosecute or defend the action
      diligently. E.D. Tenn. L.R. 83.13. Failure to provide a correct address to
      this Court within fourteen days of any change in address may result in the
      dismissal of this action.

ENTER:


                           s/ Thomas A. Varlan
                           UNITED STATES DISTRICT JUDGE




                                    16
